Citation Nr: 1708850	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  03-34 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include bipolar disorder with psychosis and depression.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for an acquired psychiatric disorder. 

In January 2007 the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the January 2007 Board decision pursuant to the Motion and remanded the case to the Board for further appellate review consistent with its Order. 

In May 2010 the Board remanded the appeal for additional development.

In November 2010 the Board again denied the appeal.  The Veteran subsequently appealed that decision to the Court.  In August 2011, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the November 2010 Board decision pursuant to the Motion, and remanded the case to the Board for further appellate review consistent with its Order.

In November 2011 the Board remanded the appeal to comply with the August 2011 Joint Motion.  In May 2013 the Board obtained a Veterans' Health Administration (VHA) medical opinion.  The Veteran was notified about the opinion and given an opportunity to review and respond to it. 

In August 2013, the Board again denied the claim. The Veteran subsequently appealed that decision to the Court.  In August 2014, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the August 2013 Board decision pursuant to the Motion, and remanded the case to the Board for further appellate review consistent with its Order.

In February 2015, the Board remanded this issue for additional development.

In October 2015, the Veteran filed a timely notice of disagreement (NOD) regarding the RO's September 2015 rating decision which denied entitlement to a rating in excess of 10 percent for status injury to right middle finger, with tender scar; denied entitlement to service connection for posttraumatic stress disorder (PTSD); and failed to reopen the claim of service connection for a back sprain, low back syndrome.  These issues are not yet before the Board.

The Board also acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as VA is already considering the question of service connection for PTSD in a separate matter and the Veteran has different representatives for each of these issues, the Board finds no basis for additional development and adjudication in this decision of the claim for service connection for PTSD pursuant to Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim on appeal.

As noted above, the Board remanded the matter in February 2015 for further development.  The February 2015 remand noted that the basis of the August 2014 Joint Motion for Remand was that the August 2013 Board decision did not adequately discuss how VA complied with the duty to assist the Veteran.  Notably, the Veteran reported that he received treatment at Brevard Mental Health in Melbourne, Florida; the Mental Health Association in St. Lucie; and the Hamilton County Jail.  However, it did not appear that the Hamilton County Jail responded to VA's January 2002 request for records and the request to the Mental Health Association was returned as undeliverable.

In conjunction with the August 2014 Joint Motion for Remand, the Board in its February 2015 remand instructed the RO to obtain the Veteran's records from Brevard Mental Health in Melbourne, Florida; the Mental Health Association in St. Lucie; and the Hamilton County Jail.  

Per the February 2015 Board remand instructions, the RO obtained the Veteran's Official Military Personnel File and associated it with the claims folder.  

Additionally, per the February 2015 Board remand instructions, the RO provided the Veteran with the necessary authorization forms so VA could attempt to obtain the outstanding records.  

In July 2015 the Veteran provided signed authorizations for Brevard Mental Health; St. Lucie Mental Health; and for Everglades Correctional Institution.  He did not provide a release for records from Hamilton County Jail.

In a July 2015 correspondence, the Veteran also indicated that he also wished to provide authorizations for his treatment at the West Palm Beach, Florida VA Medical Center (VAMC) and for New Horizons of the Treasure Coast.  However, the record does not indicate that VA attempted to obtain records from New Horizons of the Treasure Coast.  Additionally, to date, VA records dated from 2002 to 2005 from the Okeechobee CBOC have been associated with the claims file.  

Therefore, it appears that additional records pertaining to the Veteran's claimed acquired psychiatric disorder disability may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).
The Board also notes that in a July 2015 Report of Contact, the RO noted that it was unable to reach St. Lucie Mental Health in Fort Pierce, Florida.  The RO noted that they performed extensive research and were unable to find a valid match as they were unable to find the contact information for this listed Provider.  However, the RO did not inform the Veteran that they could not obtain these records from this facility.  As a result, the Veteran should be provided with the opportunity to provide these records himself.  

Regarding the Veteran's signed authorization for Brevard Mental Health, the record demonstrates that the RO was informed that the authorizations would have to be for Brevard Health Alliance rather than Brevard Mental Health.  While an August 2015 correspondence noted that three attempts had been made to obtain medical records from Brevard Health Alliance, it is unclear whether the proper authorization had been obtained from the Veteran.  Accordingly, the Board finds that the Veteran should be provided with the opportunity to provide an authorization for Brevard Health Alliance.

In a September 2015 letter, the Veteran's representative also noted that the Everglades Correctional Institution, where the Veteran was currently located, had indicated that they "had not spoken to anyone at the VA" about the records request.  As a result, the Veteran's representative reported that his office was making attempts to obtain these records but that they would need an additional 60 days for this to occur.  The Board finds that the Veteran's representative should be provided with another opportunity to submit records from the Everglades Correctional Institution.

Accordingly, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's claimed disability on appeal.

As a result, there has not been compliance with the Board's February 2015 remand instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with psychosis and depression, is once again being remanded to ensure compliance with the February 2015 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the West Palm Beach, Florida VAMC all outstanding medical records.  It is noted that records dated from 2002 to 2005 from the Okeechobee CBOC have been associated with the claims file.  Obtain a release for such from the Veteran if necessary.

2.  The Veteran should be requested to provide any necessary authorization forms to VA for New Horizons of the Treasure Coast; Brevard Health Alliance in Melbourne, Florida; and any other facility identified by the Veteran as having outstanding records that are relevant to his claim. 

Once these authorizations have been completed, the AOJ should request records from these facilities.

Records of any other pertinent treatment should be obtained.  The Veteran's assistance in identifying and obtaining the records should be solicited as needed.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran and his representative should be notified that the RO has been unable to obtain records from St. Lucie Mental Health in Fort Pierce, Florida and from the Everglades Correctional Institution.  The Veteran and his representative should be instructed that they may submit any material from these facilities that they are able to obtain.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


